Citation Nr: 1506141	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for arthritis and Achilles tendinopathy of the left ankle, status post operation (to exclude periods of temporary total rating based on convalescence as per 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  It was previously remanded by the Board in October 2013 to refer the issue to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted for the Veteran's service-connected left ankle disability.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In October 2013, the Board remanded this matter to the AOJ so that the issue of an extraschedular rating for the Veteran's left ankle disability could be referred to the Director, Compensation and Pension Service, for consideration.  A review of the record indicates that the Appeals Management Center (AMC) generated a memorandum addressing the issue of extraschedular consideration, which was uploaded to VBMS in November 2013.  Unfortunately, this document is unsigned.  The Board is aware of the relatively new protocol which allows the Director of Compensation Service to approve an extraschedular evaluation by signing a concurrence line at the bottom of the memorandum (such as one drafted by the AMC) as opposed to writing a separate memorandum.  Because the November 2013 memorandum is unsigned, it is unclear whether it was submitted to the Director of Compensation Service and whether he or she concurred with the decision.  The failure to obtain these signatures frustrates appellate review.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Without the proper signatures on the November 2013 memorandum, it is unclear whether the Board's October 2013 remand directives were followed.  As such, the claim must be remanded to ensure compliance.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to refer this case to the Director, Compensation Service, for consideration of whether an extraschedular rating is warranted for the Veteran's arthritis and Achilles tendinopathy of the left ankle.  Please ensure that any memoranda addressing this issue, such as the November 2013 memorandum, include the proper signatures.  

2. When the development requested has been completed, the claim should be readjudicated by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

